DETAILED ACTION
	This office action is in response to the application filed on 2/1/2021 in which claims 1-84 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 9-11, 16-22, 24, 25, 27, 29-31, 36-42, 44, 45, 47, 49-51, 56-62, 64, 65, 67, 69-71, 76-84 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maattanen et al. (US20190280835A1).
	As to claims 1, 21, 41, 61, and 81-84, Maattanen teaches a method of wireless communication performed by a user equipment (UE), comprising: (abstract a method of operation of a wireless device in a cellular communications network)
receiving, from a serving base station, a medium access control control element (MAC-CE) indicating activation or deactivation of a semi-persistent (SP) sounding reference signal (SRS)-for-positioning, wherein a reserved bit in the MAC-CE or a logical channel identifier (LCID) of a MAC subheader of the MAC-CE indicates the activation or deactivation of the SP SRS-for-positioning; and  (abstract  receiving, from a network node, a Medium Access Control (MAC) Control Element (CE). The MAC CE comprises an indication of a SP SRS resource set to be activated or deactivated  [0080] The Activation/Deactivation of CSI-RS resources MAC control element is identified by a MAC PDU subheader with LCID as specified in table 6.2.1-1.)
transmitting the SP SRS-for-positioning on one or more SRS resources configured for the UE, ([0073]-[0074] the gNB first RRC configures the UE with the SP SRS resources; the UE may transmit the SRS in the reciprocal direction to how it set its receive beam when receiving the downlink RS.)
the SP SRS-for-positioning having transmission parameters adopted from a spatial relation reference signal for the SP SRS-for-positioning, wherein a type of the spatial relation reference signal is one of (1) an SRS-for-communication resource, (2) a synchronization signal block (SSB), (3) a channel state information reference signal (CSI- RS) resource, (4) an SRS-for-positioning resource, or (5) a downlink positioning reference signal (DL PRS) resource, ([0032] In some embodiments, the indication of the type of reference signal indicates that the type of reference signal is a CSI-RS, a SSB, or a SRS.)
wherein the MAC-CE includes at least one three-bit field indicating the type of the spatial relation reference signal, and wherein the MAC-CE further includes at least one spatial relation information field indicating an identifier (ID) of the spatial relation reference signal. ([0085] Systems and methods are disclosed herein for efficiently indicating spatial relations for a Semi-Persistent SRS (SP SRS) resource(s) in MAC CE, e.g., using 1-2 bit format field together with resource identifier (ID) that has varying size to fill a MAC CE octet. In some embodiments, the format field ranges from 1 to 2 bits, instead of the common 2 bits since there are three types of identifiers. This allows for the format field and the identifier to fit in one octet. [0193]-[0201] uses three bit states to indicate the type of spatial relation.)
As to claims 2, 22, 42, and 62, Maattanen teaches the method of claim 1, wherein the SRS-for-communication resource is identified by a five-bit SRS resource ID. ([0096] This MAC CE is of fixed size and has the following fields: [0099] a 5-bit SRS resource ID)
As to claims 4, 24, 44, and 64, Maattanen teaches the method of claim 1, wherein the CSI-RS resource is identified by an eight-bit CSI-RS resource ID. ([0101]-[0108] The common solution is to have a 2-bit format field with four codepoints to indicate which type the following field has, i.e., which one of the above is signaled. But that becomes 2+7=9 bits. Embodiments of the present disclosure enable both the format indicator and the resource ID to be fit into the 8-bit octet of the MAC CE. For example: [0106] For the whole octet (F+ID): [0107] If the first bit is set to 1: [0108] The remaining 7 bits are CSI-RS resource ID.)
As to claims 5, 25, 45, and 65, Maattanen teaches the method of claim 1, wherein the SRS-for-positioning resource is identified by a five-bit SRS resource ID. ([0113] There is one reserved bit, and the remaining 5 bits are SRS resource ID.)
As to clams 7, 27, 47, and 67, Maattanen teaches the method of claim 1, wherein, based on the type of the spatial relation reference signal, the identifier field includes: the SRS resource ID of the SRS-for-communication resource, an index value into a table of combinations of SSB IDs and PCIs, the CSI-RS resource ID, the SRS resource ID of the SRS-for-positioning resource, or an index value into a table of combinations of DL PRS resource IDs, DL PRS resource set IDs, and TRP IDs. ([0085] Systems and methods are disclosed herein for efficiently indicating spatial relations for a Semi-Persistent SRS (SP SRS) resource(s) in MAC CE, e.g., using 1-2 bit format field together with resource identifier (ID) that has varying size to fill a MAC CE octet. [0092] F field Fig. 3 and 4…If this field is set to “0,” then if the first bit of the ID field is “0,” then the remaining 6 bits of the ID field contain one reserved bit and a 5-bit SRS resource ID.)
As to claims 9, 29, 49, and 69, Maattanen teaches the method of claim 1, wherein the identifier field includes one or more bits indicating whether the type of the spatial relation reference signal is the SRS-for- communication resource or the SRS-for-positioning resource. ([0074] NR supports spatial relation indication for SRS resources, where the spatial relation can be either to a downlink Reference Signal (RS) (SSB or CSI-RS) or by the UE previously transmitted SRS. [0089]-[0092] SSB, SRS, or CSI-RS)
As to claims 10, 30, 50, and 70, Maattanen teaches the method of claim 9, wherein the identifier field includes six bits for the SRS resource ID of the SRS-for-communication resource or the SRS resource ID of the SRS- for-positioning resource. ([0092] F: Indicates which ID is present in the ID field. If this field is set to “1” then the ID field contains a 7-bit CSI-RS resource ID. If this field is set to “0,” then if the first bit of the ID field is “1,” then the remaining 6 bits of the ID field contain a 6-bit Synchronization Signal Block (SSB) ID. If this field is set to “0,” then if the first bit of the ID field is “0,” then the remaining 6 bits of the ID field contain one reserved bit and a 5-bit SRS resource ID. The size of this field is 1 bit. The F field is also referred to herein as the “format” field)
As to claims 11, 31, 51, and 71, Maattanen teaches the method of claim 1, wherein the identifier field includes at least one bit indicating whether the type of the spatial relation reference signal is the SSB, the CSI- RS resource, the DL PRS resource, or an SRS resource. ([0092] F: Indicates which ID is present in the ID field. If this field is set to “1” then the ID field contains a 7-bit CSI-RS resource ID. If this field is set to “0,” then if the first bit of the ID field is “1,” then the remaining 6 bits of the ID field contain a 6-bit Synchronization Signal Block (SSB) ID. If this field is set to “0,” then if the first bit of the ID field is “0,” then the remaining 6 bits of the ID field contain one reserved bit and a 5-bit SRS resource ID. The size of this field is 1 bit. The F field is also referred to herein as the “format” field)
As to claims 16, 36, 56, and 76, Maattanen teaches the method of claim 1, wherein the identifier field comprises an eight-bit field including the ID of the spatial relation reference signal. ([0092] The size of this field is 1 bit. The F field is also referred to herein as the “format” field. [0093] ID: This field carries the ID as indicated by the F field. The MAC entity shall ignore this field if the A field is set to “0.” The size of the field is 7 bits.)
As to claims 17, 37, 57, and 77, Maattanen teaches the method of claim 16, wherein the eight-bit field is a combination of an F; field having a length of one bit and a resource ID, field having a length of seven bits. ([0092] The size of this field is 1 bit. The F field is also referred to herein as the “format” field. [0093] ID: This field carries the ID as indicated by the F field. The MAC entity shall ignore this field if the A field is set to “0.” The size of the field is 7 bits.)
As to claims 18, 38, 58, and 78, Maattanen teaches the method of claim 1, further comprising: receiving, from the serving base station via RRC signaling, a configuration of the type of the spatial relation reference signal as the SSB or the DL PRS resource. ([0068] Thus, the RRC configuration of “SRS transmission settings” are done with the Information Element (IE) SRS-Config, which contains a list of SRS-Resources (the list constitutes a “pool” of resources) wherein each SRS resource contains information of the physical mapping of the reference signal on the time-frequency grid, time-domain information, sequence Identifiers (IDs), etc. The SRS-Config also contains a list of SRS resource sets, which contains a list of SRS resources and an associated DCI trigger state. Thus, when a certain DCI state is triggered, it indicates that the SRS resources in the associated set shall be transmitted by the UE. [0073] In the case of SP SRS, the gNB first RRC configures the UE with the SP SRS resources.)
As to claims 19, 39, 59, 79, Maattanen teaches the method of claim 1, wherein: the LCID indicates the activation or deactivation of the SP SRS-for-positioning, and the MAC-CE includes at least one three-bit F; field identifying the type of the spatial relation reference signal and at least one spatial relation information field including the ID of the spatial relation reference signal. ([0080] The Activation/Deactivation of CSI-RS resources MAC control element is identified by a MAC PDU subheader with LCID as specified in table 6.2.1-1. [0085] Systems and methods are disclosed herein for efficiently indicating spatial relations for a Semi-Persistent SRS (SP SRS) resource(s) in MAC CE, e.g., using 1-2 bit format field together with resource identifier (ID) that has varying size to fill a MAC CE octet. In some embodiments, the format field ranges from 1 to 2 bits, instead of the common 2 bits since there are three types of identifiers. This allows for the format field and the identifier to fit in one octet. [0193]-[0201] uses three bit states to indicate the type of spatial relation.)
As to claims 20, 40, 60, and 80, Maattanen teaches the method of claim 1, wherein the spatial relation reference signal is a quasi- colocation (QCL) source reference signal. ([0086] MAC CE for SRS resource set activation is provided in a manner that gives Quasi Co-Location (QCL) information per resource in the resource set)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8, 12-15, 28, 32-35, 48, 52-55, 68, and 72-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maattanen.
As to claims 8, 28, 48, and 68, Maattanen teaches the method of claim 7, 
But does not specifically teach:
further comprising, based on the type of the spatial relation reference signal: receiving, from the serving base station, the table of combinations of SSB IDs and PCIs via radio resource control (RRC) signaling; and/or receiving, from the serving base station, the table of combinations of DL PRS resource IDs, DL PRS resource set IDs, and TRP IDs via RRC signaling. 
However Maattanen teaches [0068] Thus, the RRC configuration of “SRS transmission settings” are done with the Information Element (IE) SRS-Config, which contains a list of SRS-Resources (the list constitutes a “pool” of resources) wherein each SRS resource contains information of the physical mapping of the reference signal on the time-frequency grid, time-domain information, sequence Identifiers (IDs), etc. The SRS-Config also contains a list of SRS resource sets, which contains a list of SRS resources and an associated DCI trigger state. Thus, when a certain DCI state is triggered, it indicates that the SRS resources in the associated set shall be transmitted by the UE. [0073] In the case of SP SRS, the gNB first RRC configures the UE with the SP SRS resources.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to understand that in order for the UE to decode received SRS signals, the resource ID and which cell it came form must be know by the UE beforehand.
As to claims 12, 32, 52, and 72, Maattanen teaches the method of claim 11, 
But does not specifically teach:
wherein the identifier field includes a seven-bit index value into a table of combinations of SSB IDs and PCIs, a seven-bit index value into a table of CSI-RS resource IDs, or a seven-bit index value into a table of combinations of DL PRS resource IDs, DL PRS resource set IDs, and TRP IDs.
However Maattanen descrbies  ([0092] If this field is set to “0,” then if the first bit of the ID field is “1,” then the remaining 6 bits of the ID field contain a 6-bit Synchronization Signal Block (SSB) ID.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to understand that in order for the UE to decode received SSB signals, the resource ID and which cell it came form must be know by the UE beforehand.
As to claims 13, 33, 53, and 73, Maattanen teaches the method of claim 12, 
But does not specifically teach:
further comprising: receiving, from the serving base station, the table of combinations of SSB IDs and PCIs via RRC signaling; receiving, from the serving base station, the table of CSI-RS resource IDs via RRC signaling; and/or receiving, from the serving base station, the table of combinations of DL PRS resource IDs, DL PRS resource set IDs, and TRP IDs via RRC signaling.
However Maattanen teaches [0068] Thus, the RRC configuration of “SRS transmission settings” are done with the Information Element (IE) SRS-Config, which contains a list of SRS-Resources (the list constitutes a “pool” of resources) wherein each SRS resource contains information of the physical mapping of the reference signal on the time-frequency grid, time-domain information, sequence Identifiers (IDs), etc. The SRS-Config also contains a list of SRS resource sets, which contains a list of SRS resources and an associated DCI trigger state. Thus, when a certain DCI state is triggered, it indicates that the SRS resources in the associated set shall be transmitted by the UE. [0073] In the case of SP SRS, the gNB first RRC configures the UE with the SP SRS resources.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to understand that in order for the UE to decode received SRS signals, the resource ID and which cell it came form must be know by the UE beforehand.
As to claims 14, 34, 54, and 74, Maattanen teaches the method of claim 1, 
But does not specifically teach:
further comprising: receiving a table from the serving base station via RRC signaling, each entry of the table including the type of the spatial relation reference signal and the ID of the spatial relation reference signal. 
However Maattanen teaches [0068] Thus, the RRC configuration of “SRS transmission settings” are done with the Information Element (IE) SRS-Config, which contains a list of SRS-Resources (the list constitutes a “pool” of resources) wherein each SRS resource contains information of the physical mapping of the reference signal on the time-frequency grid, time-domain information, sequence Identifiers (IDs), etc. The SRS-Config also contains a list of SRS resource sets, which contains a list of SRS resources and an associated DCI trigger state. Thus, when a certain DCI state is triggered, it indicates that the SRS resources in the associated set shall be transmitted by the UE. [0073] In the case of SP SRS, the gNB first RRC configures the UE with the SP SRS resources.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to understand that in order for the UE to decode received SRS signals, the resource ID and which cell it came form must be know by the UE beforehand.
As to claims 15, 35, 55, and 75, Maattanen teaches the method of claim 14, wherein the table is for an SRS resource, an SRS resource set, a bandwidth part (BWP), or a component carrier for the SP SRS-for- positioning. ([0092] F: Indicates which ID is present in the ID field. If this field is set to “0,” then if the first bit of the ID field is “0,” then the remaining 6 bits of the ID field contain one reserved bit and a 5-bit SRS resource ID.)


Claim(s) 3, 6, 23, 26, 43, 46, 63, and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maattanen in view of Ramachandra (WO2020/167232A1).
As to claims 3, 23, 43, and 63, Maattanen teaches the method of claim 1, 
But does not specifically teach:
wherein the SSB is identified by a 16-bit SSB ID and physical cell identity (PCI) of the SSB.
However Ramachandra teaches wherein the SSB is identified by a 16-bit SSB ID and physical cell identity (PCI) of the SSB. (Fig. 2 and 3 and pg 12 describes a physical cell identity as 10 bits and the first SSB is identified by a PCI pg. 8 transmits a first ssb that indicates a first PCI)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the SSB identification of Maattanen (6-bit ssb id [0092]) with the SSB identification of Ramachandra in order to identify an SSB of a specific Cell. 
As to claims 6, 26, 46, and 66, Maattanen teaches the method of claim 1, 
But does not specifically teach:
wherein the DL PRS resource is identified by a 17-bit DL PRS resource ID, DL PRS resource set ID, and transmission-reception point (TRP) ID.
However Ramachandra teaches wherein the DL PRS resource is identified by a 17-bit DL PRS resource ID, DL PRS resource set ID, and transmission-reception point (TRP) ID. (Fig. 2 and 3 and pg 12 describes a physical cell identity as 10 bits and the first sync signal is identified by a PCI)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the csi-rs identification of Maattanen (7-bit CSI-RS id + 1 bit type field [0092]) with the cell identification of Ramachandra in order to identify a sync signal of a specific Cell. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/Examiner, Art Unit 2465